[UNPUBLISHED]
PER CURIAM.
Sid Brown, Jr. (Brown), a Missouri inmate, appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs while he was a pretrial detainee. After de novo review, see Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir.2001) (standard of review), we conclude that the grant of summary judgment was proper for the reasons stated by the district court. Brown’s argument that his appointed counsel below provided ineffective assistance is not a basis for reversal. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988) (stating the remedy for ineffective assistance of appointed counsel in civil action is legal malpractice suit). Thus, we affirm. See 8th Cir. R. 47B. In addition, Brown’s pending motion for appointment of appellate counsel is denied.

. The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri.